Examiner’s Amendment and Reasons for Allowance
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mikhael Mikhalev on 9/1/2022.
Examiner’s Amendment
Changes to the Claims:
Claims 1-14: (Canceled)
Claims 19-21: (Canceled)
Reasons for Allowance
The following is an examiner's statement of reasons for allowance:
The closest art of record is Gilliland and Hart.
Gilliland teaches a heat dissipation device substantially as claimed, however, fails to teach the fins inserted into the base and the at least one internal channel has an inlet part, an outlet part, a first channel part, a second channel part, a third channel part, a fourth channel part, a fifth channel part, a sixth channel part, a seventh channel part, and a plurality of connecting parts, the inlet part and the outlet part are respectively in fluid communication with the inlet and the outlet of the extension channel, the first channel part is in fluid communication with the inlet part, the second channel part is in fluid communication with the first channel part, the third channel part is in fluid communication with the second channel part via the fluid driver, the fourth channel part is in fluid communication with the third channel part, the fifth channel part is in fluid communication with the fourth channel part via the plurality of connecting parts, the sixth channel part is in fluid communication with the fifth channel part, the seventh channel part is in fluid communication with the sixth channel part and the outlet part; wherein the fifth channel part and the fourth channel part locate between the first channel part and the seventh channel part, and the connecting parts locate between the fifth channel part and the fourth channel part.  Hart teaches wherein such a fin in known to be inserted into a base, however, does not cure the deficiencies of Gilliland. 
Thus, Gilliland and Hart alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/Primary Examiner, Art Unit 3763